Citation Nr: 1747137	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  07-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a bilateral foot disability.  

5.  Entitlement to service connection for a gastrointestinal disability.  

6.  Entitlement to service connection for a testicular disability to include removal of a testicle.  

7.  Entitlement to an increased rating for left hand digital nerve impairment with paresthesias.  

8.  Entitlement to an increased rating for left hand scar residuals.  

9.  Entitlement to an increased rating for pilonidal cystectomy scar residuals.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Philadelphia, Pennsylvania, Regional Office of the Department of Veterans Affairs (VA).  The Veteran appeared at a September 2010 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In January 2011, the Board remanded the claims to the Agency of Original Jurisdiction for additional development of the record.  


FINDING OF FACT

In an August 2017 written statement, the Veteran withdrew the appeal of all issues presently before the Board.  
CONCLUSION OF LAW

All issues on appeal have been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).  

 
REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2017 written statement, the Veteran request that the Board "remove my appeal, as I agree with the current decision."  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal from the denial of service connection for a lumbar spine disability, a bilateral hip disability, a bilateral ankle disability, a bilateral foot disability, a gastrointestinal disability, and a testicular disability and increased ratings for the service-connected left hand disabilities and pilonidal cyst scar residuals.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 2014).  


ORDER

All issues on appeal have been withdrawn and are dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


